DETAILED ACTION
Claims 1-5 are active.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the source of pressurized water comprised by the barrel (claim 1), the barrel housing (claim 1), the collecting unit (claim 1), the water pump (claim 1), the orientation sensitive safety switch (claim 2), the dual-engine (claim 3), the fuel engine (claim 3), and the pressure gauge means (claim 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “projectile launching apparatus 18” and “collector unit 20”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the Brief Description of the Drawings section, paragraph [00030] identifies “Fig. 1a”, but no such figure exists. By extension, Fig. 1, which was included in the drawings, was omitted from the Brief Description of the Drawings section. As such, “Fig. 1a” in paragraph [00030] should instead say “Fig. 1”.
The written specification is replete with spelling and grammatic errors throughout. For example, paragraph [0006] recites “Further conventionally used designed to include a pressuretank in which pressurized air or water is Stored and expelledthrough a nozzle to propel the projectile, as described in U.S. Pat. No. 5,415,153.” The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required. 
Abstract
The abstract of the disclosure is objected to because it recites “Fig. 1” in a seemingly new paragraph after the main body of the abstract itself. As such, “Fig. 1” should be deleted. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, the word “the” should be inserted before “pressurized water” in line 4, a comma (“,”) should be inserted at the end of line 5, the word “collector” in lines 5 (two instances), 9, and 10 should each say “collecting”, the limitation “wherein the pump is connected for and capable of pumping water” in lines 9-10 should say “wherein the water pump is capable of pumping water”, and the word “stopper” in line 12 should say “stoppers”.
Regarding claim 4, “pressure gauge means” in line 1 should say “a pressure gauge” or “a pressure sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a barrel” (line 4), a projectile (line 7), and “a rocket projectile” (line 11). There is insufficient antecedent basis for these limitations in the claim because barrel was already recited in line 2 and a projectile was already recited in line 1.
Regarding claim 1, it is unclear what the claimed source of pressurized water is. If the source of pressurized water is a reference to a body of water which has an inherently elevated pressure as the distance below sea level increases, then the claim is indefinite because the barrel obviously cannot comprise this body of water. If the source of pressurized water is a reference to the collecting unit, then the claim is indefinite because the claim requires two collecting units (a collecting unit is later recited in line 4), which lacks support in both the claim and the specification. Clarification is required. For examination, it was assumed that applicant intended to claim that the collecting units is a source of pressurized water.
Regarding claim 1, the limitation “wherein a projectile is available on the piston” as recited in lines 7-8 is unclear as claimed. What is meant by the word “available”? How can a projectile be “available” on the piston? For examination, it was assumed that applicant intended to claim that the projectile is adapted to be loaded onto the piston.
Regarding claim 3, the limitation “a dual-engine connected with the projectile, wherein after launched from the projectile launching apparatus, the fuel engine use the fuel to allow to reach the high position” in lines 2-3 is unclear as claimed. It is unclear what is meant by “a dual-engine” and the written specification provides no discussion of such a limitation for clarification. It is also unclear what is allowed to reach the high position. Additionally, “the fuel engine”, “the fuel”, and “the high position” lack antecedent basis. For examination, it was assumed that applicant intended to claim, for example, “wherein the projectile includes an engine adapted to increase the distance that the projectile travels after being launched from the barrel”.
Regarding claim 5, the limitation “wherein the water pump is placed at bottom of the barrel positioned within the launch barrel” in lines 1-2 is unclear as claimed. For examination, it was assumed that applicant intended to recite, for example, “wherein the water pump is positioned within a bottom portion of the barrel”.
Claims 2 and 4 are rejected for depending from an indefinite claim. 
In light of the above issues, the claims were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Galliano (US 6871610), herein ‘Galliano’, and further in view of Nevels et al. (US 6318229), herein ‘Nevels’, and Ansay et al. (US 7140289), herein ‘Ansay’.
Regarding claim 1, Galliano discloses a projectile launcher (10) comprising: 
a barrel (22); 
a collecting unit (34); and
a water pump (38); 
wherein the collecting unit acts as a source of pressurized water for launching a projectile (29) from the barrel (col. 3 lines 4-14);
wherein the collecting unit includes an inlet (36) and an outlet (54) which is separate from the inlet (Fig. 1);
wherein the water pump is connected to the inlet of the collecting unit (Fig. 1; col. 2 lines 49-54); and
wherein the water pump is adapted to pump water into said collector unit at a pressure sufficient to launch the projectile from the barrel (col. 2 lines 49-54).
Galliano does not expressly teach wherein the projectile is adapted to rest on a piston prior to being launched from the barrel or wherein a pair of piston stoppers are connected to the barrel and adapted to stop movement of the piston while allowing the projectile to be launched from the barrel.
Nevels teaches a system (10) including a source of water (58) which, when pressurized due to heating (col. 4 lines 26-38), causes a piston (24) to move upward to launch a rocket (28) from a barrel (12), wherein the rocket (28) is adapted to rest on the piston (Fig. 4) prior to being launched (Fig. 4; lower position of rocket 28 and piston 24), and wherein a pair of piston stoppers (72) are connected to the barrel and adapted to stop movement of the piston while allowing the projectile to be launched from the barrel (Fig. 1; col. 4 lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Galliano to include a piston and piston stoppers as taught by Nevels in order to support the rocket prior to and during launch (Nevels; col. 1 lines 43-56) and to prevent the piston from leaving the container (Nevels; col. 1 lines 64-66), respectively.
Galliano also does not expressly teach wherein the outlet comprises hinged doors.
 Ansay teaches an underwater launching system (10; abstract line 1) for supporting and launching missiles (12), wherein the system includes at least a launch tube (16), the outlet of which comprises hinged doors (Fig. 2; col. 3 lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outlet of Galliano to comprise hinged doors as taught by Ansay in order to act as a check valve to limit the amount of water that drains into the collector unit and in order to act as a seal for the missiles disposed within the barrel (Ansay; col. 3 lines 15-37).
Regarding claim 3, the modified Galliano does not expressly teach wherein the projectile includes an engine adapted to increase the distance that the projectile travels after being launched from the barrel.
However, Nevels further teaches wherein the projectile includes an engine (col. 4 lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the projectile of the modified Galliano to include an engine as taught by Nevels in order to aid in launching of the projectile from the barrel upon the piston reaching its upper position (Nevels; col. 4 lines 57-60).
Regarding claim 5, the modified Galliano discloses wherein the water pump is positioned within a bottom portion of the barrel (Fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galliano (US 6871610) in view of Nevels et al. (US 6318229) and Ansay et al. (US 7140289) as applied to claim 1 above, and further in view of Smoker (US 10514232), herein ‘Smoker’.
Regarding claim 2, the modified Galliano does not expressly teach an orientation-sensitive safety switch configured to prevent launching of the projectile in an undesired direction.
Smoker teaches a launch container (100) for launching a projectile (102), comprising a position, movement, and/or orientation determining apparatus (114-115) in communication with a control system (106) via control electronics (116) such that the determining apparatus can be used to determine when the projectile is ready for the on-board control system electronics to initiate a discharge sequence (col. 5 lines 41-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the projectile launcher of the modified Galliano to include an orientation-sensitive safety switch as taught by Smoker in order to determine when the projectile is in an acceptable orientation to initiate a launch sequence (Smoker; col. 5 lines 41-63).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galliano (US 6871610) in view of Nevels et al. (US 6318229) and Ansay et al. (US 7140289) as applied to claim 1 above, and further in view of Pelto (US 7451680), herein ‘Pelto’.
Regarding claim 4, the modified Galliano does not expressly teach a pressure gauge for determining the pressure of the water within the collecting unit.
Pelto teaches a system for ejecting missiles (Fig. 1) from a cylinder utilizing pressurized water (100) contained in a vessel (10), wherein a pressure sensing system including a gauge (30), gauge valve (32), and root valve (34) are provided (col. 4 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collecting unit of the modified Galliano with a pressure gauge as taught by Pelto in order to determine whether adequate pressure exists for a missile launch (Pelto; col. 4 lines 64-66).
Conclusion
Claims 1-5 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641